993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. GASTER, Plaintiff-Appellant,v.Leon PARROTT, Assistant Solicitor;  Michael Carter, Sheriff;Alton L. Cribb, Deputy;  C. P. Larrimore, Magistrate;William H. Ballenger, Judge;  Roy Roberts, Magistrate;  H.S. Zickerfoose, Investigator;  Randell Cox, City Policeman;Russell Cox, Officer; Mark Graham, Deputy;  Barry Prosser,Officer;  Gerald Hanna, Auxiliary Deputy;  Benton Williams,Dr., Defendants-Appellees.
No. 92-7226.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.  (CA-91-1431-3-20J)
Frank M. Gaster, Appellant Pro Se.
Mark Wilson Buyck, Jr., Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, South Carolina;  Mary Robin Morris, Clifford Leon Welsh, McCutcheon, McCutcheon & Baxter, P.A., Conway, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Frank M. Gaster appeals the district court's order granting summary judgment to one Defendant and motions to dismiss filed by four other Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED